Citation Nr: 1634700	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-21 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for the period on and after January 10, 2011.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1959 to October 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Des Moines, Iowa, Regional Office (RO) which, in pertinent part, denied both service connection for left ear hearing loss and tinnitus and denied a compensable disability evaluation for the Veteran's right ear hearing loss.  In November 2014, the Board granted service connection for left ear hearing loss and remanded the issues of service connection for tinnitus and an increased evaluation for the Veteran's right ear hearing loss to the RO for additional action.  

In April 2015, the RO granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; effectuated that award as of November 29, 2010; recharacterized the Veteran's service-connected hearing loss disorder as bilateral hearing loss; and assigned a 20 percent evaluation for the period from January 10, 2011, to March 26, 2015, and a 30 percent evaluation for the period on and after March 27, 2015, for that disability.  In October 2015, the Board granted a 20 percent evaluation for the Veteran's bilateral hearing loss for the period prior to January 10, 2011, and remanded the issues of an evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for the period from January 10, 2011, to March 27, 2015, for the Veteran's bilateral hearing loss and an evaluation in excess of 30 percent for his bilateral hearing loss for the period on and after March 27, 2015, to the RO for additional action.  

In December 2015, the RO implemented the Board's award and increased the evaluation for the Veteran's bilateral hearing loss from 20 to 40 percent for the period on and after January 10, 2011.  In August 2016, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

On and after January 10, 2011, the Veteran's bilateral ear hearing loss has been shown to be manifested by no more than right ear Level VIII auditory acuity and left ear Level VI auditory acuity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for the period on and after January 10, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.85, 4.86(a), Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a December 2010 notice which informed him of the evidence generally needed to support claims for increased evaluations and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  VA's duty to notify was satisfied by the December 2010 VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Evaluation of Bilateral Hearing Loss for Period on and after January 10, 2010

The Veteran asserts that a higher evaluation is warranted for his bilateral hearing loss as the disability significantly interferes with his activities.  

The Veteran's service treatment records reflect that the Veteran exhibited right ear hearing loss.  In February 1980, the RO established service connection for right ear hearing loss; assigned a noncompensable evaluation for that disability; and effectuated the award as of November 1, 1979.  In November 2014, the Board granted service connection for left ear hearing loss.  In April 2015, the RO recharacterized the Veteran's service-connected hearing loss disorder as bilateral hearing loss; and assigned a 20 percent evaluation for the period from January 10, 2011, to March 26, 2015, and a 30 percent evaluation for the period on and after March 27, 2015, for that disability.  In October 2015, the Board granted a 20 percent evaluation for the Veteran's bilateral hearing loss for the period prior to January 10, 2011.  In December 2015, the RO increased the evaluation for the Veteran's bilateral hearing loss from 20 to 40 percent for the period on and after January 10, 2011.  

Disability evaluations for bilateral hearing loss range from noncompensable to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

  (a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

  (b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

In evaluating hearing loss, evaluations on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

At a January 10, 2011, VA audiological evaluation, the Veteran complained of difficulty hearing his wife while they were in the car and trouble hearing the television and the telephone.  He stated that he frequently required repetition while having conversations.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ




1000
2000
3000
4000
RIGHT

60
65
75
80
LEFT

45
55
50
65

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 62 in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

In a June 2011 written statement, the Veteran advanced that: "I have been wearing hearing aids since 1989;" "[t]hey help my hearing to a some degree but I still have trouble hearing and understanding many conversations;" "[t]his has caused a decrease in the quality of my life more and more every passing year;" and "[t]his is very depressing a lot of the time."  

A January 2012 VA audiological evaluation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
70
75
80
LEFT

50
60
50
70

No speech audiometry findings were reported.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Board observes that no speech audiometry findings were reported.  Given this fact, the January 2012 VA audiological evaluation is inadequate for rating purposes.  

A September 2012 VA audiological evaluation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ




1000
2000
3000
4000
RIGHT

55
70
-
80
LEFT

50
55
-
70

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 52 in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Board observes that no audiometric findings for 3000 Hertz were reported.  Given this fact, the September 2012 VA audiological evaluation is inadequate for rating purposes.  

A January 2013 VA treatment record states that he was "not hearing well anymore" and had "difficulty understanding people and in noisy situations has hard time."  An October 2013 VA treatment record conveys that the Veteran complained of worsening right ear auditory acuity.  

At a March 2015 VA audiological evaluation, the Veteran complained of difficulty hearing when there was background noise present and "he only hears half the conversation."  He stated that he frequently required people to repeat themselves while having conversations.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
70
75
80
LEFT

60
65
65
70

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 66 in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

On and after January 10, 2011, the Veteran exhibited audiometric testing results which reflect pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 55 decibels or more.  This is an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a).  Upon application of the most favorable criteria, the Veteran's bilateral hearing loss has been shown to be productive of no more than right ear Level VIII auditory acuity and left ear Level VI auditory acuity.  The Veteran's bilateral sensorineural hearing loss was determined by a VA examiner to "impact ordinary conditions of daily life, including ability to work."  The Veteran's audiometric findings fall squarely within the criteria for a 40 percent evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  That evaluation adequately reflects the level of impairment associated with the disability.  Therefore, the Board finds that a schedular evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for any period on and after January 10, 2011, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In addition, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss disability.  As indicated above, the Veteran has reported that he has difficulty understanding conversations, as well as understanding in crowds and on the telephone and watching television.  The Board recognizes that the functional effects associated with hearing loss present difficulty in his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule, however, measures and contemplates these aspects of the Veteran's hearing loss disability.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15, 4.85 (noting speech discrimination test). 

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience." 64 Fed. Reg. 25200, 25203 (1999). "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing.  See 38 C.F.R. §§ 4.85, 4.86.

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")

As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied.  Therefore, referral for extraschedular consideration is not warranted. 


ORDER

An evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for the period on and after January 10, 2011, is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


